Case }:21-cv-00327-DOC-KS Document 29 Filed 03/22/21 Page1lof2 Page ID #:258

1 JS-6

2

3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10 |} PHAN TUY AHN, LLC, a California Case No. 2:21-cv-00327 DOC (KSx)

limited liability company,
11 ORDER GRANTING MOTION OF PHO
Plaintiff, FEVER BISTRO CORP. TO DISMISS
12 COMPLAINT UNDER
vs. F.R.C.P. 12(b)(6), 12(d) [17]

13

PHO FEVER BISTRO CORPORATION,
14 a California corporation; PATRICK
TRAN, an individual; DAISY TRAN, an
15 || individual; and DOES 1-10 [sic], inclusive, | Date: March 22, 2021

 

 

Time: 8:30 a.m.
16 Defendants. Ctrm.: 9D
17
18 The Motion of Defendant Pho Fever Bistro Corp. to Dismiss Complaint under Federal
19 Rules of Civ, Proc. 12(b)(6) and 12(d) (the “Motion to Dismiss”), came for hearing in
20 Courtroom 9D of this Court on March 22, 2021, at 8:30 a.m., before the Hon. David O. Carter,
71 United District Court Judge.
22 Having considered Defendant’s moving papers and those submitted in opposition, other
23 pleadings and papers on file in this case, and the arguments of counsel, the Court rules as
24 follows:
25 1. The Court FINDS Plaintiff's Complaint fails to state a claim as a matter of law and
26 Plaintiff cannot cure such failure by amendment;
27
28

1

 

ORDER GRANTING MOTION TO DISMISS COMPLAINT

O:\87500\2101\pleading\prop order grantg mo dismiss(pho fever) pld docx

 

 

 
Case 9:21-cv-00327-DOC-KS Document 29 Filed 03/22/21 Page 2o0f2 Page ID #:259

1 2. The Court GRANTS the Motion to Dismiss under Fed. Rules 12(b)(6) and 12(d);
2 and,

3 3. The Court ORDERS the Complaint dismissed without leave to amend.

4 SO ORDERED.

5 |! Dated: March 22, 2021 Abit 7 Cnt

6 DAVID O. CARTER
United States District Court Judge

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
2

 

ORDER GRANTING MOTION TO DISMISS COMPLAINT

O:\87500\2101\pleading\prop order grantg mo dismiss(pho fever) pld docx

 

 

 
